DETAILED ACTION
Pending Claims
Claims 1-6, 9-11, 13, 15, 17-25, 27, and 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, independent claim 1 is drawn to a composition, comprising: 
(a) an epoxy-containing component; 
(b) elastomeric particles in an amount of greater than 11% by weight to 25% by weight based on total weight of the composition
(c) a curing component activatable by an external energy source, the curing component comprising at least one guanidine having a D90 particle size of 25 m measured by dynamic light scattering.
Claim 4 attempts to further limit this composition with: (4) wherein the epoxy-containing component is present in an amount of 45% to 90% by weight based on total weight of the composition.  It does not appear that the upper portion of this range can be accommodated by the composition of claim 1, where the minimum amount of (b) is “greater than 11% by weight”.  This is because amounts in the upper portion of this range would yield a total amount that exceeds 100% by weight.  Accordingly, it is unclear which limitation controls the scope of the claim.  It is also unclear if the scope of the claim truly embraces the full range presented in claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4, 5, 9-11, 13, 15, 17, 18, 21, 23-25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,428. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 2, 4, 9, 10, and 15, components (a), (c), and (d) of the patented claims satisfy the epoxy-containing component of claim (1), and component (c) of the patented claims satisfies the epoxy-containing component of claim (2). Component (b) of the patented claims satisfies the curing agent of claims (1, 9 & 15).  Component (c) of the patented claims satisfies the elastomeric particles of claim (1).  Furthermore: the amount of component (c) in the patented claims obviously embraces the amount of elastomeric particles in claim (1); the amount of components (a), (c), and (d) of the patented claims obviously embraces the amount of epoxy-containing component in claim (4); and the amount of component (b) in the patented claims obviously embraces the amount of curing agent in claim (10).  It has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Regarding claim 5, the combination of components (a), (c), and (d) of the patented claims obviously embraces: (5) an average epoxide functionality of greater than 1.0 and less than 3.2.  This is especially the case where the carrier epoxy resin of component (c) would typically have at least two epoxy groups per molecule.
Regarding claims 11 and 13, the composition of the patented claims appears to obviously embrace embodiments: (11) further comprising fillers in an amount of no more than 20% by weight based on total weight of the composition and/or additives in an amount of no more than 20% by weight based on total weight of the composition; and (13) substantially free of additives, platy fillers, and/or free radical initiators.  This is because none of these additional materials are required by the claimed composition.
Regarding claims 17, 24, 25, 27, and 28, patented claim 9 satisfies the adhesive of claim (17); the article of claim (24); and the bonding method of claims (27 & 28).  Furthermore, this patented claim obviously embraces the properties set forth in claim (25) because the patented claims obviously satisfy all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claims 18, 21, and 23, step (a) of patented claim 9 obviously satisfies the coated substrate/part of claims (18, 21 & 23).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 13, 15, 17, 18, 23, 24, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0083633 A1) and the Dyhard product information.  See MPEP 2131.01 for information regarding multiple reference anticipation rejections.
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0083633 A1), the Dyhard product information, and Kobayashi et al. (WO 2016/081376 A1).  See MPEP 2131.01 for information regarding multiple reference anticipation rejections.
Regarding claims 1-4, 6, 9-11, 13, 15, and 17, the exemplary embodiments in Table 11 (paragraph 0173) of Desai et al. anticipate the claimed invention, in view of the Dyhard product information and Kobayashi et al.  The adhesive composition of example 6 has been chosen as a representative example, and the following table summarizes the materials (and amounts thereof) in Example 6:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Page 17 of the Dyhard product information demonstrates that the Dyhard 100SF (dicyandiamide) curative satisfies the instantly claimed: D90 particle size of 25 m measured by dynamic light scattering.  If the reported D98 is 6 m, the D90 would have been less than or equal to 6 m, which is below 25 m.  Accordingly, the Dyhard 100SF also satisfies the dependent limitations of claim (9).  Also, Kobayashi et al. (see page 13, last full paragraph) demonstrate that the MX-153 is a core shell rubber dispersed in bisphenol-A diglycidyl ether, wherein the core is a butadiene-styrene material.  Desai et al. (see paragraph 0057) notes that the rubber content of the dispersion is 33%.  Accordingly, the MX-153 also satisfies the dependent limitations of claims (2, 3 & 6).  This example does not include platy fillers and free radical initiators, which satisfies dependent claim (13).  The catalysts used in this example satisfy dependent claim (15).  
Regarding claim 5, the combination of MX-153 and the epoxy-based adducts 31-33 would have resulted in: (5) an average epoxide functionality of greater than 1.0 and less than 3.2.  This is because the epoxy resin carrier in MX-153 has two epoxy groups per molecule, ensuring an overall average above 1.0.
Regarding claims 24, 27, and 28, the testing method of Desai et al. (see paragraphs 0191-0192) satisfies the article of claim (24) and the method of claims (27 & 28).
Regarding claims 18 and 23, the initial application step in the testing method of Desai et al. (see paragraphs 0191-0192) satisfies the coated substrate/part of claims (18 & 23).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Desai et al. (US 2016/0083633 A1) and the Dyhard product information.
Regarding claims 21 and 25
(21) wherein the composition, in an at least partially cured state, has a hardness of greater than 100 N/mm2 and an elongation of at least 40%; and
(25) wherein the composition, in an at least partially cured state, has a bulk shear stress of at least 33.0 MPa measured in accordance with ISO 11003-2, a bulk shear strain of at least 34.5% measured in accordance with ISO 11003-2, a lap shear strength of greater than 30.0 MPa, measured according to ASTM D1002-10 using 2024-T3 aluminum substrate of 1.6 mm thickness, as measured by an INSTRON 5567 machine in tensile mode with a pull rate of 1.3 mm per minute, and a lap shear displacement at failure of at least 15% of the overlap length.
However, the skilled artisan would have expected the composition of Desai et al. (in light of the Dyhard product information) to satisfy these properties because the composition of Desai et al. (in light of the Dyhard product information) satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.  At the very least, the skilled artisan would have expected the composition of Desai et al. (in light of the Dyhard product information) to obviously embrace embodiments satisfying these properties because the composition of Desai et al. (in light of the Dyhard product information) satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore if not anticipated by Desai et al. (in light of the Dyhard product information), the skilled artisan would have expected the composition of Desai et al. (in light of the Dyhard product information) to obviously embrace embodiments satisfying the instantly claimed properties because the composition of Desai et al. (in light of the Dyhard product information) satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Claim Rejections - 35 USC § 103
Claims 1-6, 9-11, 13, 15, 17, 18, 21, 23-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0053045 A1) in view of Seyerl et al. (US Pat. No. 5,223,172).
Regarding claims 1-6, 9-11, 13, 15, 17, 24, 27, and 28, Anderson et al. disclose: (1) a composition (Abstract; paragraphs 0006-0014; Tables 1 & 2 in paragraphs 0096-0097), comprising: 
(a) an epoxy-containing component (paragraphs 0024-0030; Table 1 in paragraph 0096; see also EPON 828 in paragraph 0089); 
(b) elastomeric particles (paragraphs 0031-0036; Table 1 in paragraph 0096; see also KANE ACE B-564 in paragraph 0089); and 
(c) a curing component activatable by an external energy source, the curing component comprising at least one guanidine (paragraphs 0042-0046; Table 2 in paragraph 0097; see also AMICURE CG-1200G in paragraph 0089);
(2) wherein the elastomeric particles are phase-separated from the epoxy-containing component (Table 1 in paragraph 0096; see also EPON 828 and KANE ACE B-564 in paragraph 0089: liquid/sold); 
(3) wherein the epoxy-containing component comprises bisphenol A polyepoxide, bisphenol F polyepoxide, a novolac resin, or combinations thereof (Table 1 in paragraph 0096; see also EPON 828 in paragraph 0089);
(4) wherein the epoxy-containing component is present in an amount of 45% to 90% by weight based on total weight of the composition (Table 1 in paragraph 0096; Table 2 in paragraph 0097; see also EPON 828 in paragraph 0089);
(5) wherein the epoxy-containing component has an average epoxide functionality of greater than 1.0 and less than 3.2 (Table 1 in paragraph 0096; see also EPON 828 in paragraph 0089: two epoxy groups per molecule);
(6) wherein: at least 50% by weight of the elastomeric particles comprise a styrene butadiene core based on total weight of the elastomeric particles (Table 1 in paragraph 0096; see also KANE ACE B-564 in paragraph 0089: butadiene-styrene core), at least 50% of the elastomeric particles have an average particle size of less than 150 nm as measured by transmission electron microscopy (optional limitation not required: see “and/or”), and/or wherein no more than 50% by weight of the elastomeric particles comprise a polybutadiene core and/or a polysiloxane core based on total weight of the elastomeric particles (optional limitation not required);
(9) wherein the at least one guanidine comprises dicyandiamide (Table 2 in paragraph 0097; see also AMICURE CG-1200G in paragraph 0089);
(10) wherein the at least one guanidine is present in an amount of 2% to 20% based on total weight of the composition (Examples 1-3 of Table 2 in paragraph 0097; see also AMICURE CG-1200G in paragraph 0089);
(11) further comprising fillers in an amount of no more than 20% by weight based on total weight of the composition (Table 1 in paragraph 0096; Table 2 in paragraph 0097; see also NYAD G in paragraph 0089) and/or additives in an amount of no more than 20% by weight based on total weight of the composition (Table 1 in paragraph 0096; Table 2 in paragraph 0097; see also CAB-O-SIL TS-720 in paragraph 0089 and “glass beads”);
(13) wherein the composition is substantially free of additives, platy fillers, and/or free radical initiators (Table 1 in paragraph 0096; Table 2 in paragraph 0097: no platy fillers and free radical initiators present);
(15) further comprising a second curing agent comprising a latent curing catalyst, an active curing catalyst, or combinations thereof (Table 2 in paragraph 0097; see also OMICURE U52/U35, CuIM2, and CUREZOL 2-MAOK/2-PHZ-7/10 in paragraph 0089);
(17) wherein the composition comprises a coating composition, an adhesive composition, or a sealant composition (paragraph 0001: adhesive);
(24) an article, comprising: a first substrate: a second substrate; and the composition positioned between the first and second substrates (paragraph 0049); 
(27) a method for forming a coating on a substrate surface comprising: applying the composition to a surface of a first substrate; and applying an external energy source to at least partially cure the composition (paragraphs 0090-0092); (28) further comprising contacting a surface of a second substrate to the composition such that the composition is located between the first substrate and the second substrate (paragraphs 0049 & 0090-0092).
The exemplary embodiments of Anderson et al. fail to explicitly disclose: (1) (b) elastomeric particles in an amount of greater than 11% by weight to 25% by weight based on total weight of the composition.  Rather, they seem to fall just below this amount when using approximately 18% based on the weight of epoxy resin (see Table 1 in paragraph 0096).  However, the general teachings disclose that the toughener can be used in amounts of about 5% to about 40% based on the weight of epoxy resin (see paragraph 0036).  In light of this, the use of an amount higher than the exemplary amount would have resulted in a weight percentage within the claimed range.

Anderson et al. use AMICURE CG-1200G as a dicyandiamide hardener, which is described as “curative comprised of micronized dicyandiamide and silica”.  They fail to explicitly disclose: a D90 particle size of 25 m measured by dynamic light scattering.  In light of this, Seyerl et al. disclose this same type of micronized dicyandiamide (including silica) (see Abstract).  They disclose that a D90 of ≤ 10 m is advantageous because it has “improved distributability” within epoxy resin systems, along with increased storage stability and potential shortened gel times (see column 2, lines 5-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Anderson et al. with a curing agent having a D90 particle size of 25 m because: (a) Anderson et al. use AMICURE CG-1200G as a dicyandiamide hardener, which is described as “curative comprised of micronized dicyandiamide and silica”; (b) Seyerl et al. disclose this same type of micronized dicyandiamide (including silica); and (c) Seyerl et al. disclose that a D90 of ≤ 10 m is advantageous because it has “improved distributability” within epoxy resin systems, along with increased storage stability and potential shortened gel times.
Regarding claims 18 and 23, the combined teachings of Anderson et al. and Seyerl et al. are as set forth above and incorporated herein to obviously satisfy claims (18 & 23).  A coated substrate/part would have been achieved when their adhesive is applied to the initial substrate (see paragraphs 0090-0091).
Regarding claims 21 and 25, the combined teachings of Anderson et al. and Seyerl et al. are as set forth above and incorporated herein.  They fail to explicitly disclose:
(21) wherein the composition, in an at least partially cured state, has a hardness of greater than 100 N/mm2 and an elongation of at least 40%; and
(25) wherein the composition, in an at least partially cured state, has a bulk shear stress of at least 33.0 MPa measured in accordance with ISO 11003-2, a bulk shear strain of at least 34.5% measured in accordance with ISO 11003-2, a lap shear strength of greater than 30.0 MPa, measured according to ASTM D1002-10 using 2024-T3 aluminum substrate of 1.6 mm thickness, as measured by an INSTRON 5567 machine in tensile mode with a pull rate of 1.3 mm per minute, and a lap shear displacement at failure of at least 15% of the overlap length.
However, the skilled artisan would have expected the composition resulting from the combined teachings of Anderson et al. and Seyerl et al. to obviously embrace embodiments satisfying these properties because the composition resulting from the combined teachings of Anderson et al. and Seyerl et al. satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Anderson et al. and Seyerl et al. to obviously embrace embodiments satisfying the instantly claimed properties because the composition resulting from the combined (and amounts thereof) of the claimed invention.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0053045 A1) in view of Seyerl et al. (US Pat. No. 5,223,172) and Ashida et al. (US Pat. No. 5,290,857).
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2016/0083633 A1) and the Dyhard product information in view of Ashida et al. (US Pat. No. 5,290,857).
Regarding claims 18-23, the combined teachings of Anderson et al. and Seyerl et al. and the combined teachings of Desai et al. and the Dyhard product information are as set forth above and incorporated herein.  Anderson et al. (see paragraph 0052) and Desai et al. (see paragraph 0014) contemplate various substrates to use in contact with their composition, including hydrophobic and hydrophilic materials.  Anderson et al. and Desai et al. focus on using their composition as an adhesive, as opposed to a coating.  In light of this, Ashida et al. disclose a related epoxy-based composition and also focus on its use as an adhesive (see Abstract; column 2, lines 35-68).  They demonstrate that this type of epoxy-based composition (primarily used as an adhesive) is also suitable for use as a coating material (see column 12, lines 6-14).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form coated materials with the compositions resulting from the combined teachings of {Anderson et al. and Seyerl et al.} and the combined (primarily used as an adhesive) is also suitable for use as a coating material; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

International Search Report
The international search report cited seven X-references.  All of these references have been considered, and the most comprehensive reference has been applied as prior art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 4, 2021